Exhibit 10.1

 

DEAN FOODS CORPORATE

2017 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

 

Purpose:

 

To (i) align employee variable cash compensation with the annual objectives of
the Company, (ii) motivate employees to create sustained shareholder value, and
(iii) attract talent and retain key employees with competitive variable cash
compensation.

 

 

 

Participants:

 

Employees of Dean Foods who are in positions to influence and/or control results
of the Corporation and/or their specific areas of responsibility are eligible to
participate.

 

 

 

Payout Criteria:

 

The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on performance against financial targets, individual
target incentive percentages, and performance against individual objectives as
set forth below. Depending on the Participant’s role in the
organization, Individual Objectives may be based on corporate, functional,
business unit, or individual objectives and will be noted as Individual
Objectives in the Components.

 

Participant Group

 

Components

CEO

 

· 75% Financial Objectives

EVP, CFO

 

     (Based on Dean Foods Adjusted Operating Income Target)

EVP, Chief HR Officer

 

· 25% Individual Objectives

EVP, General Counsel & Secretary

 

     (Based on Achievement of Individual Objectives)

EVP, Supply Chain

 

 

SVP, Chief Customer, Mktg & Innovation Officer

 

 

SVP, CIO

 

 

SVP, Field Sales

 

 

SVP, Finance & CAO

 

 

SVP, Logistics

 

 

SVP, Procurement

 

 

 

 

 

All Corporate Staff not covered by another STI plan

 

 

 

Payout Scales:

 

The financial payout factor is 0% - 200% based on actual performance against
approved financial objectives. The individual objective factor is 0% - 200% of
actual performance against approved individual objectives. Payments under the
Dean Foods Short-Term Incentive Compensation Plan are variable in nature and are
not guaranteed.

 

 

 

Financial Objectives Performance Payout Factor:

 

Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout factor scale based on
actual performance will be included in the Administrative Guidelines for the
Plan. The STI Plan Year is the same as the Dean Foods fiscal year.

 

 

 

Individual Objectives

 

Each Plan Participant has 25% of their STI target calculated against the
attainment of certain specified individual objectives as determined by the
Participant’s supervisor and / or Compensation Committee of the Board of
Directors. Actual earned awards are based on the individual’s performance rating
under the Performance Management Process and the determination of final
percentage targets against which the 25% will apply.

 

1

--------------------------------------------------------------------------------


 

Adjustment of Targets / Actuals:

 

Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the criteria, targets, actuals, or payout scale upon the
occurrence of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or plan-specific
financial target.

 

 

 

Determination of Individual Target Incentive:

 

Individual target incentives for specific positions are included in the Dean
Foods Compensation Program. The Company may make adjustments to an individual’s
target incentive based on market conditions or business requirements, as
necessary.

 

 

 

Definitions:

 

“Disability” is defined as permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Service Code (“Code”).

 

 

 

 

 

“Retirement” is defined as (i) age fifty-five (55), so long as the Participant
has completed at least ten (10) years of continuous service immediately prior to
retirement, or (ii) age sixty-five (65).

 

 

 

Eligibility:

 

Eligibility is determined by salary grade in the Company, or as approved by the
Executive Vice President Human Resources, or her designate. Participants must be
employed by the Company on the last working day of the Plan Year in order to be
eligible to receive an incentive award, except as otherwise provided by State
law.

 

 

 

 

 

A Participant is disqualified from receiving any incentive award (financial and
/ or individual) under the Plan if: (1) the Participant receives an
Unsatisfactory Performance (or equivalent) rating for the plan year or (2) the
Participant is terminated for Cause, as defined below, at any point during the
Plan year or between the last working day of the Plan Year and the date the
incentive award is paid, except as otherwise provided by State law.

 

 

 

 

 

For a Participant receiving a Needs Improvement (or equivalent) performance
rating for the plan year, the sum of the financial and individual award cannot
exceed 100% of the Participant’s target incentive.

 

 

 

 

 

If a Participant dies, becomes disabled, or retires prior to the payment of
awards or if a Participant’s job is eliminated and such job elimination makes
the Participant eligible to receive benefits under a Company severance plan or
policy, the Participant may receive a payout, at the time other incentive awards
are paid, based on actual time in the position during the Plan Year, and actual
results of the company.

 

 

 

 

 

Eligibility and individual target amounts may be prorated. A Participant’s
year-end base salary will be used to calculate the incentive award in the case
of those individuals actively employed by the Company on the last working day of
the Plan Year. A Participant’s base salary at the time of death, disability,
retirement, or job elimination will be used to calculate the prorated incentive
award in those specific circumstances. All proration of incentive awards will be
calculated based on whole month participation. If an employee becomes eligible
to participate in the Plan, transfers between Plans, changes target
participation in the Plan, or becomes ineligible to participate in the Plan
between the first day of the month and the 15th of the month, the incentive
award will be

 

2

--------------------------------------------------------------------------------


 

 

 

calculated based on full month participation. If the eligibility change occurs
between the 16th of the month and the end of the month, the incentive award will
be calculated beginning with the full calendar month following the change. There
will be no award made for employees hired after December 15th of the Plan Year.

 

 

 

“Cause” Defined:

 

For purposes of this Plan, “Cause” means a Participant’s (i) willful failure to
perform substantially a Participant’s duties; (ii) willful or serious misconduct
that has caused, or could reasonably be expected to result in, material injury
to the business or reputation of the Company; (iii) conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; (iv) breach
of any written covenant or agreement with the Company, any material written
policy of the Company or any Company code of conduct or code of ethics, or
(v) failure to cooperate with the Company in any internal investigation or
administrative, regulatory or judicial proceeding.

 

 

 

Repayment Provision:

 

All Plan participants agree and acknowledge that this Plan is subject to the
policies that the Compensation Committee of the Dean Foods Board of Directors
may adopt from time to time, with respect to the repayment to the Company of any
plan benefit received, including “clawback” policies.

 

3

--------------------------------------------------------------------------------